Order and judgment unanimously reversed, on the law and on the facts, with costs to the appellants, and the motion denied, with $10 costs. The action is to recover on an account receivable allegedly assigned to the plaintiff. The invoice representing the indebtedness contains a notation in the body thereof typed in the same manner as all of the rest of the matter contained therein, which reads “please make payment of this invoice to:” followed by the name and address of the plaintiff and concluding with the. words “thank you ” We irrast hold ftat there are issues, of fact requiring a trial. Included jfl *872such issues is the question whether the notation referred to was sufficient to put the defendants on notice that the account was assigned. This, without reference to any others, raises triable issues. Concur — Botein, P. J., Rabin, M. M. Frank, Valente and Stevens, JJ.